Case 2:19-cv-00407-WB Document 7 Filed 06/18/19 Page 1 of 4
Case 2:19-cv-00407-WB Document 7 Filed 06/18/19 Page 2 of 4
                  Case 2:19-cv-00407-WB Document 7 Filed 06/18/19 Page 3 of 4




  TL SPONSOR'S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern
  District of Pennsylvanja hereby moves for the admission of         Ryan J. Cooper                   to
  practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that l know (or
  after reasonable inquiry believe) that the applicant is a member in good standing ofthe above­
  referenced state and federal courts and that the applicant's private and personal character is good. r
  certify that this application form was on this date mailed. with postage prepaid� to all interested
  counsel.
                                                                                     �A-
  Carlos S. Montoya                 ....,,,,__--14-;:::o,,,,.,--    ?1r-'f/ub1         4/1 /� :209';B6
  Sponsor's Name                                                      Admission date          Attorney
                                                                                              Identification No.


  SPONSOR,S OFFICE ADD RESS AND TELEPHONE NUMBER:

   Cooper. LLC - Counselors at Law, 1635 Market Street, Suite 1600,

   Phjladelphia, PA 19103., 484-483-5061




  Sworn and subscribed before me this

/J ./1- Day of   J(( 11 €.   20•1             Commonwealth of Peonsytvanla • Notary Seal
                                                    JIGNESH M\IN, Notary PU>llc
                                                        Philadelphia County
      ��                                         My Commission ExplrM May 16, 2022
                                                     Commission Number 1331023
           Case 2:19-cv-00407-WB Document 7 Filed 06/18/19 Page 4 of 4




                       TN THE UNfTED STA TES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
     HAIYfPTON,HADDON MARKETING
                                                       CIYIL ACTION
     CORP.,

               V.
     WILLIS OF TENNESSEE, INC., et al.,
                                                       NO. 2:19-cv-407-WB



                                    CERTlFICA TE OF SERVICE

I declare under penalty of perjury that a copy of the application .of__
                                                                     ,   y_an_J._C_o_op
                                                                       R__            ,_e_r_____


Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, if granted, would pennit such practice in this court was served as follows:



via CM/ECF on Natalie Molz, Esq., counsel for defendant Willis of Tennessee, Inc.




                                                                       Carlos S. Montoya
                                                                       Name of Attorney
                                                                       Hampton-Haddon Marketing Corp.
                                                                      Name of Moving Party
                                                                        June 18, 2019
                                                                           • I
                                                                      Date
